Bboxles, C. J.
1. “To entitle a party to recover damages of a railroad company on account of the negligence of its agents, it should appear that the negligence was the natural and proximate cause of the injury; for should it appear that the negligence of the railroad company would not have damaged the party complaining but for the interposition of a separate, independent agency, over which the railroad company neither had nor exercised control, then the party complaining can not recover.” Perry v. Central Railroad, 66 Ga. 746 (5). See also Andrews v. Kinsel, 114 Ga. 390 (2) (40 S. E. 300, 88 Am. St. R. 25); Beckham v. Seaboard AirLine Ry., 127 Ga. 550 (2) (56 S. E. 638, 12 L. R. A. (N. S.) 476); Bowers v. Southern Railway Co., 10 Ga. App. 367 (3) (73 S. E. 677); City of Albany v. Brown, 17 Ga. App. 707 (88 S. E. 215); Harper v. Fulton Bag & Cotton Mills, 21 Ga. App. 322 (94 S. E. 286); Atlantic Coast Line R. Co., v. Adeeb, 15 Ga. App. 842 (3) (84 S. E. 316); Shaw v. Mayor &c. of Macon, 6 Ga. App. 306 (64 S. E. 1102). Under the above-stated ruling, the petition in each of the instant cases failed to set out a cause of action and was properly dismissed on demurrer.

'Judgments affirmed.


Luke and Bloodworth, JJ., concur.

Walter DeFore, James G. Estes, for plaintiff.
ClevelandGoodrich & Cleveland, for defendant.